IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


VITO A. PELINO,                           :   No. 10 WAP 2020
                                          :
                     Appellant            :   Appeal from the Order of the
                                          :   Commonwealth Court entered April
                                          :   20, 2020 at No. 92 MD 2019.
               v.                         :
                                          :
                                          :
JOHN E. WETZEL AND ROBERT                 :
GILMORE,                                  :
                                          :
                     Appellees            :


                                    ORDER


PER CURIAM
     AND NOW, this 20th day of January, 2021, the Order of the Commonwealth Court

is AFFIRMED.